Citation Nr: 0114790	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  94-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for residuals of strokes.

The propriety of an initial rating of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his parents and wife


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
November 1988. 

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a 
decision in February 1993 denying service connection for 
residuals of a stroke as secondary to service-connected 
trimalar fracture of the left side of the face.  A June 1995 
rating decision granted service connection for chronic 
frontal sinusitis; a noncompensable evaluation was assigned, 
effective January 27, 1995, the date of receipt of the claim 
for service connection for sinusitis.  A rating decision of 
September 1998 denied service connection for a stroke on the 
basis that a stroke was not incurred in or aggravated by 
service.  Additionally, the RO raised the veteran's 
evaluation for sinusitis to 10 percent, effective January 27, 
1995.

A hearing was held before an RO hearing officer in November 
1993.  Subsequently, a hearing was held at the RO before the 
undersigned Board Member in February 1997.  Transcripts of 
the hearings are of record.

The Board remanded the case to the RO in December 1997 for 
further development of the evidence.  The requested 
development was completed, and the case was returned to the 
Board for continuation of appellate review.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue with respect to sinusitis as shown 
on the title page of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that decision, the United States 
Court of Appeals for Veterans Claims (Court) determined that 
original awards are not to be construed as claims for 
increased ratings.



FINDINGS OF FACT

1.  The veteran did not sustain a stroke during service or 
within the first postservice year, and there is no etiologic 
relationship between service-connected residuals of a 
trimalar fracture of the left side of the face and strokes 
sustained in postservice years.

2.  Sinusitis is characterized by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Residuals of strokes were not incurred in or aggravated 
by service nor may residuals of strokes be presumed to have 
been incurred in service, and residuals of strokes are not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2000).

2.  A 30 percent rating for sinusitis is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6512 (effective on and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

An examination, conducted in June 1981 for service entrance, 
showed that blood pressure was 132/78.  Service medical 
records disclose that the veteran was evaluated at a clinic 
in March 1982 for an upper respiratory infection; blood 
pressure was 150/86.  

The veteran was evaluated at a clinic in early May 1982.  He 
gave a history of recurring sinus problems.  It was found 
that the nose had boggy mucosa and mucoid discharge.  The 
assessment was allergic rhinitis.  A treatment entry of late 
May 1982 indicates that the veteran presented at a clinic, 
complaining of dizziness, headache, and low back pain.  He 
related that he had problems concentrating.  Blood pressure 
was 154/90.  Clinical inspection showed that pupils were 
equal and reactive to light.  The veteran was able to follow 
the examiner's fingers without problem.  He reported that he 
experienced nausea without emesis.  He stated that dizziness 
occurred at no particular time.  He denied changes in eating 
habits.  He was able to touch his toes.  He indicated that 
pain was dull and localized.  He denied lower extremity pain.  
It was stated that the veteran appeared to be very unhappy; 
he expressed great concern about a domestic problem.  He was 
referred to the mental hygiene clinic. 

The veteran was admitted to a service department hospital in 
December 1983 after sustaining a left trimalar fracture.  He 
underwent open reduction and internal fixation of the 
fracture.  In March 1984, the veteran presented at a clinic, 
complaining of pain and swelling over the left side of the 
face.  Clinical inspection disclosed erythema, warmth, and 
swelling over the left maxilla.  The nasal septum was 
deviated to the right.  A small amount of purulent discharge 
was seen in the nasal turbinates; tenderness was detected 
over the maxilla.  The assessment was left maxillary 
sinusitis/obstruction.  X-ray examination of the sinuses 
revealed an opacified left maxillary antrum with swelling of 
soft tissues of the cheek.  There was soft tissue density at 
the base of the right maxillary antrum, and possibly a mucus 
retention cyst.  The remainder of the examination was 
negative.  Subsequent service department treatment entries 
reflect complaints and findings of sinus tenderness and of 
swelling of the left side of the face.  

A July 1984 service department treatment entry reflects that 
the veteran was evaluated at a clinic for complaints of 
abdominal pain, possibly referable to mild gastritis.  Blood 
pressure was 130/90.  In November 1987, the veteran presented 
at an emergency room for treatment of an abscess of the left 
ear lobe.  Blood pressure was 154/86.

Service medical records, including the report of an 
examination in October 1988 for service separation, make no 
reference to a stroke, cerebral concussion, or cerebral 
vascular disease.  No neurologic deficits were detected on 
the October 1988 examination for service separation; blood 
pressure was 130/72; a heart murmur was heard.  A review of 
the record shows that multiple blood pressure readings, 
recorded in service during evaluation or treatment of 
noncardiovascular conditions, were less than 140 systolic and 
less than 90 diastolic.  In a narrative of medical history at 
service separation, it was reported that the veteran 
experienced sinus problems about four to five times per week. 

A March 1991 report of a neurology consultation by the 
veteran's treating neurologist relates the veteran's account 
that he had developed difficulty with his right-sided motor 
skills and with expressing speech.  He denied previous 
symptoms of a similar nature.  He later developed a left-
sided headache.  Symptoms were reportedly of sudden onset.  
He gave a history of an episode of cerebral concussion, at 
about age 21, when he was struck under the left eye and 
developed diplopia from a zygomatic arch fracture, which 
required surgical fixation.  The impression was that the 
veteran presented with a sudden onset of a neurologic deficit 
during activity, which suggested the presence of embolic 
stroke.  The neurologist stated that the source of the stroke 
was unclear.  

The veteran's neurologist provided other medical records.  An 
MRI of the brain was performed in March 1991.  The impression 
was that there were two areas of cerebral infarction of 
uncertain age.  One area was in the left thalamus; the other 
area was in the left parietal lobe.  A CT scan of the brain 
in April 1991 showed evidence of infarction in the 
distribution of the left internal capsule and basal ganglia.  
There was a questionable abnormality involving the left 
temporal lobe.  The veteran was hospitalized during late 
March 1991 and from mid- to late April 1991 for treatment of 
a left hemisphere stroke.  The cause of the stroke remained 
unclear.  In March 1992, the veteran was seen at a hospital 
emergency room, complaining of headache.  A CT scan of the 
brain showed an old left infarct and a tiny new infarct on 
the right occipital lobe.  Treatment entries through June 
1992 reflect the veteran's follow-up evaluations by his 
treating neurologist after the stroke.  The neurologist 
commented that the veteran had some coagulability which 
predisposed him to stroke.

Medical records, dated from January 1991 to August 1991, 
reflect the veteran's treatment with a private health plan.  
In January 1991, the veteran complained of left facial 
pressure and nasal discharge.  It was found that he had a 
thick, yellow-green drainage.  The turbinates on the left 
side were red and swollen.  There was tenderness of the left 
maxillary sinus.  The assessments included sinusitis.  
Subsequent medical records reflect that the veteran was 
hospitalized in during late March 1991 and from mid- to late 
April 1991 for treatment of a stroke to the left hemisphere.  
Other treatment records reflect that the veteran received 
follow-up after the cerebrovascular accident, including 
medical evaluations and speech and physical therapy.

VA inpatient and outpatient reports, dated from November 1992 
to September 1993, reflect that the veteran was status post 
left cerebral vascular accident in 1991.  He reported aphasia 
and right-sided weakness.  He was given Coumadin and was 
evaluated at an anticoagulation clinic.  Speech therapy and 
kinesthesiotherapy were provided.  Additionally, a March 1993 
treatment entry reflects that the veteran complained of 
constant pain in the left maxillary sinus for the past two 
days.  He stated that there had been about one to three sinus 
infections per month since service when he sustained a 
fracture to bones of the left cheek and nose.  He indicated 
that he had a greenish-yellow nasal discharge.  It was noted 
that a February 1993 CT scan had shown polyps in the 
maxillary sinus; otherwise, the sinuses were clear.  Physical 
examination revealed nasal septal deviation.  The impression 
was sinusitis with nasoseptal deformity.  

A hearing was held in November 1993 before an RO hearing 
officer.  In testimony, the veteran stated that he suffered a 
stroke in 1982, during service, after he sustained a fracture 
to the left side of the face.  Further, he indicted that he 
experienced a sensation of his mind speeding up after the 
facial injury; he noted that he had a similar sensation after 
a stroke which occurred in 1991.  Testimony from family 
members affirmed a relationship between the inservice facial 
injury and a stroke.

Received at the hearing were affidavits from the veteran's 
father, mother, and spouse.  The affidavits were cumulatively 
to the effect that there was a relationship between the 
fracture to the left side of the face the veteran sustained 
during service in 1983 and the stroke he suffered in 1991.  
Family members related that the veteran began complaining of 
headaches, during service, after the facial fracture; that he 
continued to have headaches, as well as noticeable swelling 
of the left side of the face after he returned to civilian 
life; and that the left side of the veteran's face was 
swollen just after his stroke in 1991.  Also received at the 
hearing was an affidavit from the veteran.  In essence, he 
argued that reconstructive surgery and sinus problems that 
resulted from the inservice injury to his face combined to 
cause his strokes. 

A VA examination of the sinuses was performed in March 1995.  
The veteran reported that he had a constant runny nose daily, 
made worse by sinus infections, occurring about once per 
month.  He indicated that sinus infections were treated with 
Sudafed and antibiotics, and Extra-Strength Tylenol and 
aspirin, as needed.  He noted that the last sinus infection 
had occurred one week before; he had used Sudafed, but had 
taken no antibiotics.  Clinical inspection disclosed mild, 
mucoid nasal discharge.  There was 1+ tenderness over the 
left maxillary and left frontal sinuses, and mild tenderness 
over the right maxillary and right frontal sinuses.  X-ray 
examination showed a mucoperiosteal thickening in the frontal 
sinus attributed to chronic sinusitis.  The left nasal airway 
was partially occluded.  Mucoceles and polyps were not 
present in the paranasal sinuses.  The nasal septum was not 
displaced.  The assessment was chronic sinusitis involving 
the frontal sinus.

Associated with the claims file in March 1996 were records, 
dated from March 1991 to March 1992, from a private medical 
facility.  They consist of duplicate reports of the veteran's 
treatment for a left hemispheric stroke during 
hospitalizations in March 1991 and April 1991, as well as 
additional detailed clinical records of those 
hospitalizations and of follow-up treatment after the stroke.

VA outpatient records, dated from 1994 through 1996, reflect 
that the veteran was status post cerebrovascular accident and 
that he experienced recurrent transient ischemic attacks.  He 
demonstrated hypercoagulability and continued to receive 
anticoagulation therapy.  Additionally, he complained of 
sinus headache and pain.  When the veteran was examined at a 
clinic in February 1994, it was found that he had pain over 
the left maxillary sinus.  There was dryness of nasal mucosa.  
The impression was chronic sinusitis.  On examination at a 
clinic in June 1994, there was no pain to palpation of the 
maxillary/frontal sinus areas.  Large turbinates were seen on 
the right.  The veteran had left nasal septal deviation and a 
right septal spur.  The assessment was nasal obstruction 
secondary to septal deviation with probable sinusitis.

A hearing was held at the RO in February 1997 before the 
undersigned Member of the Board.  In testimony, the veteran 
related that he had suffered a mild stroke in service, during 
May 1982, when he experienced an episode of dizziness, 
headache, and low back pain.  He stated that he thereafter 
experienced recurrent headaches, weakness, and difficulty 
speaking and concentrating.  He pointed out that he suffered 
a major stroke in 1991, at which time an MRI identified an 
area of earlier stroke damage.  Further, the veteran stated 
that he had had sinus infections ever since he was hit in the 
face in 1983 during a fight while he was in service.  He 
reported that he had experienced constant headache pain and 
ongoing drainage because of sinus infections, and remarked 
that sinus attacks occurred throughout the year.  Testimony 
from the veteran's spouse was to essentially the same effect 
as the testimony provided by the veteran.

A VA examination of the sinuses was performed in April 1997.  
The veteran gave a history of difficulty breathing through 
his nose, as well as sinus infections for the past 13 years.  
Sinus infection included pain in the left cheek, pressure in 
and around the orbits and temples, and drainage from the 
nose.  Drainage was described as yellow to green in color and 
as thick in consistency.  Sinus infections were variously 
reported as occurring every month, or about six times per 
year, with each episode of infection lasting for about one 
week until the veteran received antibiotics.  He also took 
Tylenol for the pain.

Clinical inspection revealed that the veteran's nasal pyramid 
was deviated to the right; the left nostril was occluded 
secondary to a severe septal deviation.  The septum was 
convex on the left, obstructing the airway and concave on the 
right, although there was a large septal spur on the right 
floor of the nose.  Mucopus filled the left nasal cavity 
around the septal deviation, and there was crusting of the 
septum and turbinate.  Both inferior turbinates were 
moderately large in size.  The diagnoses were status post 
nasal and left facial fractures and reconstruction of the 
left facial fractures; nasal airway obstruction secondary to 
primary diagnosis; and chronic sinus disease secondary to 
primary diagnosis.

A May 1997 addendum was provided by the VA physician who 
examined the veteran in April 1997.  It was reported that a 
CT scan of the sinuses in April 1997 revealed some polypoid 
changes in the right maxillary sinus consistent with sinus 
disease.  In a July 1997 addendum, the examiner stated that 
the claims file had been reviewed.

A VA ear, nose and throat examination was performed in 
October 2000.  The impression was nasal airway obstruction 
secondary to septal deviation.

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case and supplemental statements of the case furnished the 
veteran, the RO has notified the veteran of the information 
and evidence necessary to substantiate his claim.  There is 
no indication that additional evidence exists and can be 
obtained on the issues here in question, and the veteran has 
been afforded several examinations in connection with the 
current appeal.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Residuals of Strokes

Under governing criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
1991).

In addition, certain chronic diseases, including cerebral 
vascular disease, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).

Additionally, service connection shall be granted for that 
degree of disability which is proximately due to or the 
result of aggravation of a nonservice-connected condition by 
a service-connected condition.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran contends that he is entitled to service 
connection for residuals of strokes, which he maintains were 
caused by the service-connected residuals of a left trimalar 
fracture.  Alternatively, he maintains that he suffered a 
stroke during service, when he experienced a collection of 
symptoms, including dizziness, headaches and low back pain.  


Service medical records show that examiners did not attribute 
an inservice episode of dizziness, headaches and low back 
pain to any organic disorder, including a stroke or 
cerebrovascular disease.  Here, the medical evidence shows 
that the veteran's cerebral vascular accident or stroke, and 
any associated cerebral vascular disease, was first confirmed 
during March 1991, a point in time more than one year after 
the veteran completed military service.  A second stroke 
apparently took place during April 1991.

The Board is aware that the cause of the veteran's March 1991 
or April 1991 strokes has not been established, and that 
diagnostic imaging indicated two areas of apparently old 
infarct.  Nevertheless, there is no medical opinion in the 
record showing that cerebral vascular disease was present 
during military service or during the first postservice year.  
Moreover, no physician has provided an opinion linking either 
stroke, and any associated cerebral vascular disease, to 
military service.  Accordingly, no basis is provided for a 
grant of service connection for residuals of a stroke on 
either a direct or presumptive basis. 


Although the evidence does not support a grant of service 
connection on either a direct or presumptive basis, there 
remains the question of whether secondary service connection 
may be granted on the basis of an etiologic relationship 
between service-connected residuals of a trimalar fracture of 
the left side of the face and strokes.  In this regard, the 
Board has carefully considered affidavits and testimony from 
the veteran and family members stating that the service-
connected residuals of the facial fracture led to the March 
1991 or April 1991 strokes.  

It should be noted that the assertion of the veteran and his 
family members is the only evidence linking the veteran's 
strokes to service-connected residuals of the trimalar 
fracture.  As a lay persons, they are not competent to offer 
a medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that 
strokes, and any associated cerebral vascular disease, were 
caused by or increased in severity because of service-
connected residuals of the trimalar fracture.  In sum, the 
medical evidence does not provide a basis for a grant of 
secondary service connection for residuals of a stroke.


B.  Sinusitis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).


Prior to addressing the propriety of an increased evaluation 
for sinusitis, the Board must first point out that the 
schedular criteria by which respiratory disorders are 
evaluated were revised, effective October 7, 1996, during the 
pendency of the veteran's appeal to the Board.  Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  As Congress has not 
specifically directed which regulations are to be applied 
under the circumstances of this case, the Board finds that 
adjudication of the veteran's claim requires that both the 
old and the new rating criteria be considered, and the 
criteria most favorable to the veteran's claim be used.  (The 
Board notes that the veteran was advised of the old criteria 
in the original statement of the case and has been advised of 
the new criteria in a more recent supplemental statement of 
the case.  The RO has evaluated the veteran's claim under 
both the old and new rating criteria.)  

A 10 percent rating is warranted where sinusitis is moderate, 
with discharge or crusting or scabbing, infrequent headaches.  
A 30 percent rating is warranted where sinusitis is severe, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating is warranted for sinusitis, 
postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6513, effective prior to October 7, 1996.  


A 10 percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.   Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, effective 
on and after October 7, 1996.

A review of the record shows that the veteran, over the 
years, has experienced chronic episodes of sinusitis 
characterized by headaches, sinus tenderness, and purulent 
nasal discharge.  Postservice examinations have demonstrated 
recurrent mucoid discharge from nasal passages.  The veteran 
experiences a pattern of episodes of sinusitis, occurring at 
least six or more times per year.  There is no indication 
from the record that episodes of sinusitis are of prolonged 
duration or require bed rest; rather, the veteran manages 
these episodes with relatively brief periods during which he 
takes antibiotics and over-the-counter pain remedies.  
Accordingly, episodes of sinusitis are not incapacitating, as 
defined by governing criteria.  At the same time, however, 
the medical evidence in its entirety points to a chronic 
pattern of more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge.  

Resolving benefit of doubt in the appellant's favor, the 
Board concludes that the disability picture from sinusitis 
more nearly approximates the criteria for assignment of a 30 
percent rating, under the new criteria for evaluating 
respiratory disorders.  38 U.S.C.A. § 5107(b) (West 1991).  
However, criteria for assignment of a yet higher rating of 50 
percent are not satisfied under either the old or new 
diagnostic codes for evaluating sinusitis.  In this regard, 
the medical evidence shows that the veteran has not undergone 
radical surgery for chronic osteomyelitis stemming from 
sinusitis or that he has near constant episodes of sinusitis.  

The Board has reviewed the entire evidence of record and 
finds that the 30 percent rating which this decision of the 
Board now assigns for sinusitis, effective January 27, 1995, 
reflects the most disabling this disorder has been since the 
beginning of the appeal period.  Thus, the Board concludes 
that staged ratings for sinusitis are not warranted.  
Fenderson, supra.  


ORDER

Entitlement to service connection for residuals of strokes is 
denied.

An initial rating of 30 percent for sinusitis is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

